OTT, Judge.
Thomas Blanton Smith, Jr. appeals contending that he was improperly sentenced. We agree and reverse.
Mr. Smith was charged in Pinellas County, Florida on May 13, 1974 with four counts of kidnapping contrary to § 805.01, Fla.Stat. (1973). Violation of that section — a felony of the second degree — was punishable by a 15 year term of imprisonment.
The charges could not be disposed of until early in 1978 since appellant was either mentally incompetent to stand trial or being held for trial in other Florida counties.
. On January 25, 1978 appellant was sentenced to four concurrent 25 year terms of imprisonment. However, as noted above, the maximum sentence appellant could lawfully receive on each charge was 15 years. There may have been some confusion in that § 787.01, Fla.Stat. (1977) — the statute in force at the time of sentencing — punished kidnapping as a life felony.
Appellant must be resentenced to a term of imprisonment not exceeding 15 years per count. The new sentence may not exceed the 25 year total under the previous sentence.
Remanded for resentencing of appellant.
RYDER and DANAHY, JJ., concur.